UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                               Argued July 12, 2006
                               Decided July 31, 2006

                                      Before

                     Hon. JOHN L. COFFEY, Circuit Judge

                     Hon. KENNETH F. RIPPLE, Circuit Judge

                     Hon. DIANE S. SYKES, Circuit Judge

No. 05-2992

UNITED STATES OF AMERICA,                     Appeal from the United States District
    Plaintiff-Appellee,                       Court for the Northern District of
                                              Illinois, Eastern Division
      v.
                                              No. 03 CR 799
WILLIE H. JONES,
     Defendant-Appellant.                     James F. Holderman,
                                              Judge.

                                    ORDER

       Willie Jones was convicted after a jury trial on four counts of distributing
controlled substances, 21 U.S.C. § 841(a)(1). Applying the Guidelines as advisory,
the district court sentenced him to 168 months’ imprisonment, the bottom of the
range of 168 to 210 months that it calculated. On appeal, Jones contends that the
district court miscalculated the guideline range by relying upon the drug quantities
that it found under a preponderance standard, rather than using drug amounts
found by the jury beyond a reasonable doubt. We affirm the district court’s
sentence.


                                         I.
No. 05-2992                                                                     Page 2



       On four separate occasions in 2002 Jones sold cocaine and crack cocaine to
undercover law enforcement officers. A grand jury indicted Jones for distributing
controlled substances in September 2003. The indictment had four counts, one for
each sale to undercover officers: .30 grams of cocaine on April 17, 2002; .65 grams
of crack on May 2, 2002; 1.19 grams of crack on May 17, 2002; and an amount “in
excess of five grams” of crack on September 11, 2002.

       A jury found Jones guilty on each count. In a response to a special
interrogatory regarding Count IV–the only count without a specific quantity in the
charge–the jury found “beyond a reasonable doubt that the total amount of cocaine
base defendant distributed as charged in Count Four was [m]ore than 5 grams but
less than 50 grams.”

       The United States Probation Office prepared a PSR that recommended an
offense level of 32. The PSR relied on reports prepared by the government after the
indictment; these reports indicated that Jones was responsible for a total 51.49
grams of crack cocaine. The amount was broken down as follows: .59 grams of
crack from the sale on April 17, 2002, rather than the .30 grams of cocaine charged
in Count I; .65 grams of crack from the sale on May 2, 2002, as charged in Count II;
2.88 grams of crack from the sale on May 17, 2002, rather than the 1.19 grams of
crack charged in Count III; and 47.37 grams of crack from the sale on September
11, 2002, consistent with Count IV.

       At the request of the parties, sentencing was delayed until after the Supreme
Court’s decision in United States v. Booker, 543 U.S. 220 (2005). After the Booker
decision, the district court questioned the propriety of finding Jones responsible for
amounts and types of drugs that were listed in the PSR, but were different from the
amounts and types charged in the indictment. See United States v. Macedo, 406
F.3d 778, 787 (7th Cir. 2005) (holding defendant must be “afforded sufficient notice
of the charges against him to prevent any possibility of prejudice”). Prior to the
sentencing hearing the government conceded that “in the particular circumstances
of this case the defendant should be found responsible for” the amounts and types
charged in Counts One and Three of the indictment, rather than the amount
reported in the PSR.

      At sentencing the government argued that the evidence introduced at trial
was sufficient to hold Jones responsible for the 47.37 grams of crack in Count Four.
Along with the specific quantities from the first three counts, this brought the total
amount of drugs to 49.21 grams and Jones’s base offense level to 30. See U.S.S.G.
§ 2D1.1(a)(3), (c)(5). With Jones’s criminal history category of VI, the government
argued the guidelines range was 168 to 210 months. Jones argued that, absent a
No. 05-2992                                                                      Page 3


specific jury finding of the precise amount of crack in Count Four, the most crack for
which he could be held responsible was 5.1 grams based on the jury’s finding an
amount of “more than 5 grams, but less than 50 grams.” Jones argued the total
amount of drugs he was responsible for was therefore only 7.24 grams, resulting in
a guidelines range of 120-150 months. The district court found that a
preponderance of the evidence established that Jones was responsible for 47.37
grams of crack, consistent with the jury’s finding of “more than 5 grams but less
than 50 grams.” Jones was sentenced to 168 months’ incarceration, eight years’
supervised release, a $2,000 fine, and a $400 special assessment.

                                          II.

       Although the sentencing guidelines no longer are mandatory, a sentencing
court still “must consult those Guidelines and take them into account when
sentencing.” Booker, 543 U.S. at 264. We review the district court’s calculations
about the quantity of drugs involved in an offense for clear error, United States v.
Hawk, 434 F.3d 959, 962 (7th Cir. 2006). A finding of fact is clearly erroneous only
if, based upon the entire record, we are “left with the definite and firm conviction
that a mistake has been committed.” Id. (quoting United States v. Ortiz, 431 F.3d
1035, 1040 (7th Cir. 2005)).

       On appeal, Jones argues that the district judge erred when he found Jones
responsible for 47.37 grams of crack for Count Four, because the district judge
computed this amount himself under the preponderance of the evidence standard.
Jones contends the specific amount of drugs should have been determined by the
jury beyond a reasonable doubt. Jones believes that because the jury found in
Count Four that he was guilty of distributing more than 5 grams and less than 50
grams of crack, that it was speculation, and therefore error, for the district court to
hold him responsible for any amount over 5.1 grams of crack as to Count Four.

       Jones bases his argument on the Supreme Court’s decision in Booker, but in a
self-serving manner he misreads that decision. Booker held that there is no Sixth
Amendment violation where, as is the case here, the guidelines are applied in an
advisory manner and the judicial fact-finding does not increase the sentence beyond
the statutory maximum. See Booker, 543 U.S. at 244; United States v. Spence, No.
05-1848, 2006 WL 1598103, at *4 (7th Cir. Jun. 13, 2006). Jones was subject to a
statutory maximum sentence of 20 years for each of Counts One, Two, and Three,
see 21 U.S.C. § 841(b)(1)(C), and forty years for Count Four, see 21 U.S.C.
§ 841(b)(1)(B)(iii). Because the district court recognized that the guidelines were
advisory and imposed a sentence well within the statutory maximum, Jones’s
sentence does not violate the Sixth Amendment.
No. 05-2992                                                                     Page 4


       Jones claims that the decisions this court issued shortly after Booker last
year, indicating that judicial fact-finding may be based on a preponderance of
evidence, should be reconsidered. We refuse to do so. We have repeatedly and
consistently held that judges should resolve factual disputes at sentencing by
applying the preponderance of the evidence standard. United States v. Belk, 435
F.3d 817, 819 (7th Cir. 2006) (holding that defendants who claim a Booker error
cannot ignore “the remedial portion of that decision, which concluded that judges
may continue to make findings based on a preponderance of the evidence, provided
that they do not treat the Sentencing Guidelines as ‘laws’ with binding effect”);
United States v. Robinson, 435 F.3d 699, 701 (7th Cir. 2006) (“District judges must
resolve disputed factual issues, determine relevant conduct by a preponderance of
the evidence, and apply the appropriate sentence enhancements in order to compute
the advisory guidelines sentence range.”) (citations omitted). In clear, specific, and
unambiguous language this court has spoken. The Sentencing Guidelines state
that it is appropriate to use the preponderance standard to prove facts at
sentencing, see U.S.S.G. § 6A1.3, cmt., and nothing in the Booker decision alters
this analysis as it applies to calculating the advisory guideline range.

       Finally, upon review we discern no clear error in the district court’s finding,
under a preponderance of evidence standard, that the quantity of drugs under
Count IV was 47.37 grams. The government presented evidence at trial that Jones
distributed packages of crack to an undercover officer on September 11, 2002
totaling 47.37 grams. The district court was free to credit this evidence at
sentencing when calculating the amount of drugs for which Jones was responsible.

                                                                           AFFIRMED.